DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsubara et al. (JP 2017163757 A, the machine translation of which has been provided).
RE claim 1, Matsubara teaches a rotor 101 (Figs. 1-9), comprising:
a drive shaft 7; a first rotor core unit 1 which includes a first iron core material 13 having a through-hole into which the drive shaft 7 is inserted (Figs.1, 5);
a plurality of first permanent magnets 3 provided on the first iron core material 13, and 
a first reference surface 32 at which the first iron core 13 material and first permanent magnets 3 are flush (see translation ¶ 33 for magnet 3 is disposed at same position as the core end face 15);
a second rotor core unit 2 which includes a second iron core material 23 having a through-hole into which the drive shaft 7 is inserted (Fig.9),
a plurality of second permanent magnets 4 arranged on a side of the second iron core material 23; and
a second reference surface 42 at which the second iron core material 23 and second permanent magnets 4 are flush (see Fig.2 and ¶ 33),
the second rotor core unit 2 being laminated in an axial direction on the first rotor core unit 1 such that the first reference surface 32 and the second reference surface 42 contact each other (Fig.2), being positioned shifted by a predetermined angle (α) in the rotation direction of the first rotor core unit 1 and the drive shaft 7 (Fig.8 and ¶ 45, 46).

RE claim 5/1, Matsubara teaches a rotor manufacturing method (Figs.12-14), comprising: forming an iron core material by laminating a plurality of rotor plates (1, 2) having a through-hole into which a drive shaft 7 is inserted (Fig.2), on a flat working surface (of presser plate 201, see Fig.12); attaching permanent magnets (3, 4) to the iron core (1, 2) material in a state where the iron core material (1, 2) is mounted on the working surface (of presser plate 201) to form a rotor core unit 1 or 2 having a reference surface 32, 42 at which the iron core material (1, 2) and the permanent magnets are flush and which contacts the working surface; and placing two of the rotor core units (1, 2) in an axial direction such that the reference surfaces 32, 42 of the rotor core units (1, 2) lie opposite each other, shifted in a circumferential direction (Fig.8 and ¶ 45, 46), and causing the reference surfaces of the two rotor core units to abut each other (Figs.2, 12-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsubara in view of Hiroaki et al. (JP 2009273308 A).
RE claim 2/1, Matsubara has been discussed above. Matsubara further teaches the first iron core material 13 and the second iron core material 23 are each configured by laminating a plurality of rotor plates of the same shape (Figs.3, 10).
Matsubara does not teach the rotor plates have alignment holes and the alignment holes do not coincide with each other when the rotor plates are stacked together with the surface and back sides of the rotor plate oriented in opposite directions.
Hiroaki teaches the rotor plates 111, 121 have alignment holes 181 (181a) and the alignment holes 181a do not coincide with each other when the rotor plates are stacked together with the surface and back sides of the rotor plate oriented in opposite directions (Figs.5, 6). Therefore, the characteristics of the rotor at the start and during operation can be improved (¶ 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsubara by having the rotor plates have alignment holes and the alignment holes do not coincide with each other when the rotor plates are stacked together with the surface and back sides of the rotor plate oriented in opposite directions, as taught by Hiroaki, for the same reasons as discussed above.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 3/2, the prior-art does not teach, inter alia, the rotor plates have, as the alignment holes, a first alignment hole and a second alignment hole which are located in positions at different distances from the center of the rotor plates.
RE claim 4/2, the prior-art does not teach, inter alia, the rotor plates have, as the alignment holes, a first alignment hole and a second alignment hole which are of different sizes, and wherein the first alignment hole and the second alignment hole are not in a point symmetry positional relationship in which the center of the rotor plate is the center of symmetry.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834